Title: From George Washington to Job Sumner, 29 December 1780
From: Washington, George
To: Sumner, Job


                        

                            
                            sir
                            Head Quarters New Windsor 29th Decemr 1780
                        
                        I have received yours of the 23d. Before I can satisfy you on the point which you have submitted to my
                            determination, you must inform me at what time you were appointed a Captain in the line of Massachusetts, and whether you
                            were in the first instance appointed to that Rank, or whether you rose to it from a lower Grade—Because you may possibly
                            be intitled to rank in the Army at large from the date of your Brevet Commission in July 1776, and in the line of
                            Massachusetts from a later time. I am &c.

                    